DECISION OF DISMISSAL
Plaintiffs filed a Complaint on November 27, 2009. Defendant filed its Answer on December 23, 2009. Defendant's Answer contained a request for certain basic information from Plaintiffs regarding Plaintiffs' claimed dependent exemption deductions. Case management conferences (conference) were held on February 1, 2010; February 25, 2010, and April 13, 2010. The court provided a Spanish language interpreter for the February 25, 2010, and April 13, 2010, conferences. Discussions at those conferences addressed the need for Plaintiffs to submit necessary information to Defendant to substantiate their claims. Plaintiffs agreed at the conference on April 13, 2010, to provide the requested information to Defendant. Defendant filed a Status Report on June 1, 2010, stating that Plaintiffs have not provided any additional information as requested.
On June 17, 2010, the court issued an Order, directing Plaintiffs to submit the requested information to Defendant within 21 days of the date of the Order. The court further stated that failure to do so would result in their appeal being dismissed for lack of prosecution.
On July 30, 2010, Defendant filed a Status Report which stated that "no additional information has been provided to the defendant from the plaintiff." (Def's Status Report at 1.) *Page 2 
having considered the matter, the court concludes the appeal should be dismissed. Now, therefore,
IT IS THE DECISION OF THIS COURT that this matter is dismissed.
Dated this ___ day of August 2010.
If you want to appeal this Decision, file a Complaint in theRegular Division of the Oregon Tax Court, by mailing to:1163 State Street, Salem, OR 97301-2563; or by hand delivery to:Fourth Floor, 1241 State Street, Salem, OR.
Your Complaint must be submitted within 60 days after the dateof the Decision or this Decision becomes final and cannot bechanged.
This Decision was signed by Magistrate Robinsonon August 10, 2010. The court filed and entered this Decisionon August 10, 2010.